Citation Nr: 0100972	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-13 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a throat disorder, 
diagnosed as leukoplakia, as a result of tobacco addiction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that recently enacted legislation prohibits 
service connection for disability that results from a disease 
attributable to the use of tobacco products by the veteran 
during his service.  38 U.S.C.A. § 1103 (West Supp. 2000).  
This legislation, however, only applies to claims filed after 
June 9, 1998.  In this instance, the veteran's claim was 
submitted prior to June 9, 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The evidence of record shows that the veteran is tobacco 
dependent.

3.  The preponderance of the evidence of record does not show 
that the veteran's tobacco dependence began in service.

4.  The evidence of record shows that the veteran's 
leukoplakia is related to his tobacco dependence, but the 
evidence of record does not show that it is related to the 
veteran's service.



CONCLUSION OF LAW

Service connection for a throat disorder, diagnosed as 
leukoplakia, as a result of tobacco dependence, is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans Claims 
Assistance Act, Pub. L. N. 106-475, 114 Stat. 2096 (November 
9, 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Nicotine dependence is a medical question that must be 
answered by a medical opinion or diagnosis.  Davis v. West, 
13 Vet. App. 178 (1999).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(November 9, 2000).


II.  Factual Background

The veteran was born in August 1948.  His service medical 
records are negative for any reference to the veteran's 
tobacco use but document a singular episode, in which viral 
laryngitis was diagnosed.  The veteran's separation 
examination (conducted in May 1971) is also negative for any 
pertinent complaints or clinical notations.

The veteran's VA treatment records (dated from February 1990 
to February 2000) indicate that the veteran is a smoker with 
no desire to quit, although he was encouraged to participate 
in a smoking cessation program.  These records are silent as 
to a historical recitation of the veteran's smoking habits.  
A March 1992 progress note reflects the diagnosis of tobacco 
dependence but is silent as to the onset and duration of this 
dependence and does not reference the veteran's service.  An 
entry in July 1992 records a history of smoking 3 to 4 packs 
per day for 28 years (or about 1964).  Records dated from 
October 1999 to January 2000 reflect the diagnosis of 
bilateral true vocal cord leukoplakia and show that the 
veteran underwent microscopic direct laryngoscopy and 
biopsies.

A February 1995 VA PTSD examination reflects the veteran's 
reports of having begun to smoke cigarettes at the age of 15.  
The veteran did not reference his service in connection with 
discussion of his smoking history.

A February 1997 VA PTSD examination indicates that the 
veteran is a smoker but is silent as to any historical 
reference to the veteran's service.

At his January 2000 video conference before a Member of the 
Board, the veteran testified that he had not smoked before 
entering service.  (Transcript (T.) at 4).  He also testified 
that he began to smoke about the third week into basic 
training.  Id.  He then became addicted to tobacco products.  
Id.  The veteran stated that he had smoked continuously ever 
since.  Id.  He currently smoked five to six packs a day.  
Id.  When asked if a doctor had advised him that he had a 
throat disability that resulted from his addiction to 
tobacco, the veteran responded in the affirmative.  (T. at 
5).  When asked if he had tried to quit smoking, the veteran 
again responded in the affirmative, but added that he always 
went back to smoking.  (T. at 7).  The veteran reiterated 
that his smoking had begun while in basic training; that was 
when he first actually began using cigarettes on a regular 
basis.  Id.  By the time the veteran got out of the service, 
he was smoking about two packs a day.  Id.  

A February 2000 letter from the VA Puget Sound Healthcare 
System states that the veteran's leukoplakia was most 
probably caused by his four to five pack a day smoking habit 
over the past 20 years.

III.  Analysis

The Board recognizes the veteran's contentions that he first 
started smoking while in the service, that he became addicted 
to tobacco while in the service, and that his current throat 
disorder (diagnosed as leukoplakia) is a result of his 
tobacco addiction.  As such, the veteran believes that he is 
entitled to service connection for his throat disorder.  In 
this instance, however, while the Board does indeed find that 
the evidence of record shows that the veteran has tobacco 
dependence and that his leukoplakia was most probably caused 
by his tobacco dependence (his four to five pack a day 
smoking habit), the Board does not find that the evidence of 
record shows that the veteran's tobacco dependence started 
while in service or is service-related.  Accordingly, the 
veteran's claim is denied.

As just stated, the Board finds clinical evidence that the 
veteran is addicted to tobacco (tobacco dependent), as 
diagnosed in the March 1992 progress note in the veteran's VA 
treatment records.  The Board also finds clinical evidence 
that the veteran's leukoplakia, diagnosed in the fall of 1999 
and surgically treated in January 2000, was most probably 
caused by his four to five pack a day smoking habit.  
However, in order to establish entitlement to service 
connection for a disability resulting from tobacco addiction, 
the evidence of record must show that the veteran's tobacco 
addiction began in service or is service-related.  See 
38 C.F.R. §§ 3.303, 3.304; see also Davis v. West, supra.  In 
this respect, the Board finds that the preponderance of the 
evidence of record is against this aspect of the veteran's 
claim.

Specifically, the Board notes that the veteran's service 
medical records are negative for any reference to the 
veteran's tobacco use and reflect only a singular episode of 
viral laryngitis, which was in no way associated with the 
veteran's claimed in-service tobacco use.

The veteran's VA treatment records do not reference or 
discuss the veteran's service within the context of his 
tobacco dependence.  Rather, it was specifically indicated in 
the February 2000 letter from the VA Puget Sound Healthcare 
System that the veteran's smoking habit over the past 20 
years had most probably caused his leukoplakia.  As to this 
20-year timeframe, the Board points out that the veteran 
separated from service in May 1971.  Twenty years prior to 
February 2000 would fall beyond the veteran's period of 
service, coming approximately nine years after separation.

Prior to filing the veteran's claim, he was seen in July 
1992, at which time he indicated a 28 year history of heavy 
smoking, which would date the onset to his teenage years, 
prior to entering service.  In addition, the veteran 
reported, in his February 1995 VA PTSD examination, that he 
had begun to smoke when he was 15 years of age, prior to 
going into service. Admittedly, in connection with this 
claim, the veteran testified at his January 2000 video 
conference before a Member of the Board that he had not 
smoked before entering service but had started about three 
weeks into basic training, but the Board does not find this 
later testimonial evidence sufficient to place the evidence 
of record in equipoise as to service onset and duration of 
the veteran's tobacco addiction.  See 38 U.S.C.A. § 5107(b).  

First, the Board questions the credibility of the veteran's 
testimony at his video conference before a Member of the 
Board, as his statements were given within the context of 
establishing service connection for tobacco addiction and a 
resultant throat disorder and are inconsistent with an 
earlier statement noted in the veteran's February 1995 VA 
PTSD examination, in which he reported that he began to smoke 
when he was 15, prior to entering service.  In this respect, 
the Board points out that the credibility of a witness can be 
impeached by a showing of interest, bias, and/or inconsistent 
statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Also, it is proper to consider the consistency of the 
veteran's testimony with other evidence submitted on behalf 
of the veteran.  Id.

Second, even were the Board to find credible the veteran's 
testimony at his January 2000 video conference before a 
Member of the Board, the Board finds that the preponderance 
of the evidence is against the veteran's claim in this 
aspect.  The history given during treatment in July 1992 
reflects an onset in his teenage years.  As noted above, the 
veteran stated upon VA PTSD examination in February 1995 that 
his smoking started at age 15, prior to service.  
Additionally, the February 2000 letter from the VA Puget 
Sound Healthcare System places the veteran's four to five 
pack a day smoking history as having started in approximately 
1980, nine years after the veteran's separation from service.  
As such, the evidence of record in support of the veteran's 
contention that his tobacco addiction started in service 
consists only of his testimony at his January 2000 video 
conference.  The evidence of record against this contention 
consists of the veteran's earlier statements in July 1992 and 
February 1995 (made before he filed this claim for service 
connection) and the February 2000 VA letter.  In effect, 
then, the record consists of three pieces of evidence against 
the veteran's claim and one piece of evidence (the 
credibility of which is questionable) in support of the 
veteran's claim as to in-service incurrence of tobacco 
addiction.

Further, in denying service connection for a throat disorder, 
diagnosed as leukoplakia, as a result of tobacco addiction, 
the Board has also considered whether the evidence of record 
establishes entitlement to service connection for a throat 
disorder, as unrelated to the veteran's tobacco addiction but 
still service-related.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000).  In this respect, the Board again notes 
that the veteran's service medical records are negative for 
any pertinent complaints or diagnoses as to the veteran's 
throat, although viral laryngitis was noted in service but 
not upon separation examination.  Also, the post-service 
clinical evidence of record in no way suggests or indicates 
that the veteran's leukoplakia is related to service.  It was 
not diagnosed until the fall of 1999, and nothing in the 
veteran's VA treatment records speaks to service incurrence.  

Therefore, in light of the above consideration and 
discussion, the Board finds that the evidence of record is 
against the veteran's claim for service connection for a 
throat disorder, diagnosed as leukoplakia, as a result of 
tobacco addiction, and the benefit of the doubt is not for 
application in this instance.  See 38 U.S.C.A. § 5107(b).

In reaching this determination on the merits of the veteran's 
claim for service connection, the Board acknowledges that the 
veteran testified at his January 2000 video conference before 
a Member of the Board that he had first started having 
trouble with his larynx about 12 years before and that he had 
a biopsy done at the University of Washington Medical Center.  
(T. at 8).  A review of the veteran's claims file shows that 
these records were not obtained in connection with this 
claim.  However, as to these records, the Board finds that 
the veteran's testimony at his January 2000 video conference 
indicated that these records showed a precancerous condition 
and reflect his doctor's advice to quit smoking.  Id.  The 
veteran also stated that he had quit smoking for about two 
weeks but had started again after that.  Id.  Given the 
substance of this testimony, the Board finds nothing in the 
record to suggest that these records are relevant to 
consideration of the issue before it and must be obtained 
pursuant to the Veterans Claims Assistance Act of 2000.  As 
noted above, the Board has recognized that the veteran is, 
indeed, tobacco dependent.  In this respect, the veteran's 
testimony works to show that he is addicted to tobacco and 
unable to quit smoking successfully.  The Board has also 
recognized the veteran's leukoplakia as a current disability.  
In this respect, the veteran's testimony works to show that 
he had a disability involving his throat 12 years earlier.  
In effect, these records do not address the reasons and bases 
for the Board's denial of service connection.  As they are 
not relevant in this instance, VA's newly-defined duty to 
assist does not extend to obtaining and incorporating these 
records into the veteran's claims file.  See Veterans Claims 
Assistance Act of 2000, supra.


ORDER

Service connection for a throat disorder, diagnosed as 
leukoplakia, as a result of tobacco addiction, is denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

